Citation Nr: 1413296	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to basic eligibility for non-service-connected disability pension benefits.



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The appellant enlisted in the U.S. Army Reserve in July 1975.  He was called to Active Duty for Training (ACDUTRA), but was absent without leave (AWOL).  No other service or duty has been established or verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to non-service-connected disability pension benefits.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The appellant did not have active service during a wartime period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant argues, in his May 2010 notice of disagreement, that he is entitled to non-service-connected disability pension benefits based on the fact that he was "honorably discharged from each branch of U.S. Armed Forces."  He states that records from this service may be unavailable due to issues with accuracy with his Social Security Number.  He has claimed service in at least the Army and Marine Corp.  Claims to have been in Vietnam, and held as a prisoner there.  None of this is confirmed or otherwise indicated by repeated attempts at verification.  Only the July 1975 enlistment in the Reserve is verified, and he failed to report for training as he was incarcerated.

In order to establish basic eligibility for non-service-connected disability pension benefits, it must be shown that the appellant had active military service during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  In this case, the record reflects that the appellant enlisted in the U.S. Army Reserve in July 1975.  He was ordered to ACDUTRA beginning in January 1976, but never reported.  It was determined that the appellant was incarcerated.  The appellant was considered AWOL and relieved from attachment effective February 1976.  There is no other evidence relating to active military service or ACDUTRA.  As noted, none of the asserted service by the appellant has been confirmed, despite repeated attempts, and he has submitted no evidence of the earlier reported service.

The Board has considered the appellant's arguments concerning issues with accuracy concerning his Social Security Number.  However, reports from the Social Security Administration reflect that the correct number was indeed used in searching for service records.

The evidence does not show that the appellant had any active service during a wartime period.  In summary, because the appellant lacks qualifying active service during a period of war, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to basic eligibility for non-service-connected disability pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


